Citation Nr: 1550024	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbosacral degenerative disc disease, claimed as chipped L-5 vertebrae and hematoma of the left tailbone.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from October 1981 to June 1995.

A February 2015 Board decision denied the Veteran's claim for service connection for lumbosacral degenerative disc disease.  The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, pursuant to an October 2015 Joint Motion for Partial Remand, the Court issued an Order that vacated the Board's decision and remanded the claim to the Board for further proceedings.

Following the Court's remand of this appeal to the Board, additional evidence has been added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in October 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims. The documents in these files have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for lumbosacral degenerative disc disease, is REMANDED to the Agency of Original Jurisdiction (AOJ). 

REMAND


Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is required to provide the Veteran with a VA addendum medical opinion.

In March 2009, the Veteran was afforded an in-person VA examination.  See March 2009 VA examination.  Following a review of the claims file, the examiner provided an addendum opinion, restating the conclusion that the Veteran's "lumbosacral degenerative disc disease was not caused by or the result of" his 1978 in-service tailbone injury or his 1982 complaints of back pain.  See April 2010 VA addendum opinion.  In rendering this opinion, the examiner identified several pertinent medical records, including the Veteran's February 1982 lower thoracic/lumbar x-ray that "noted spinal bifida occulta of S1."  Id.  However, the examiner did not address in the rationale whether, due to the Veteran's 1978 injury or 1982 myopasm with back pain, the current diagnoses of degenerative disc disease and pars articularis could have been superimposed on the spina bifida occulta.  

The Board notes that spina bifida occulta is a defect to the vertebrae of the spine.  Dorland's Illustrated Medical Dictionary at 1748 (32nd ed. 2012).  Moreover, in August 1959, the service physician indicated that spina bifida occulta is a congenital deformity.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

In this regard, the Board notes that neither the March 2009 VA examination report nor the April 2010 addendum addressed whether there was an additional disability due to disease or injury superimposed upon spina bifida occulta during service.  Therefore, the March 2009 VA examiner should be asked to clarify the nexus opinion based on the theory of the Veteran's currently diagnosed conditions being superimposed on the spina bifida, in light of the 1978 and 1982 in-service back complaints.


Accordingly, the case is REMANDED for the following actions:


1. Obtain and associate all updated medical treatment records.

2. Return the examination report and claims file to the examiner who conducted the November 2013 VA examination, if available, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the records contained in the claim folder and the examination results, the examiner is asked to address the following question:

Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed disorders of degenerative disc disease of the lumbar spine and L5 pars articularis defect, were superimposed on the Veteran's pre-existing S1 spina bifida occulta, by virtue of his reported in-service February 1978 tailbone injury and February 1982 myopasm and back pain complaints.

In making this assessment, the examiner is to consider any pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether these statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Thereafter, readjudicate the Veteran's claim for service connection for lumbosacral degenerative disc disease, claimed as chipped L-5 vertebrae and hematoma of the left tailbone. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and given an opportunity to respond before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




